                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTIIERN DMSION
                                  No. 7:20-CV-20-D


MARIANELA VELEZ,                           )
                                           )
                            Plaintiff,     )
                                           )
                  v.                       )                      ORDER
                                           )
RYAN D. MCCARTHY, Secretaiy                )
of the Army,                               )
                                           )
                            Defendant.     )


       On January 30, 3030, Marianela Velez ("Velez" or "plaintiff''), filed a pro se complaint in

this court [D.E. 1]. On May 14, 2020, defendant moved to dismiss the complaint and filed a

memorandum in support [D.E. 10, 11]. On June 4, 2020, plaintiff filed an amended complaint

[D.E. 13]. On July 1, 2020, the court referred defendant's motion to dismiss to Magistrate Judge

Numbers for frivolity review [D.E. 15]. On August 6, 2020, defendant filed a motion to dismiss

the amended complaint [D.E. 20]. On September 22, 2020, Judge Numbers issued a Memorandum

and Recommendation ("M&R") and recommended this court dismiss as moot defendant's motion

to dismiss the complaint. See [D.E. 25]. Neither party objected to the M&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,315

(4th Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a

timely objection, "a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation."



            Case 7:20-cv-00020-D Document 26 Filed 10/21/20 Page 1 of 2
Diamond, 416 F.3d at 315 (quotation omitted). If a party makes only general objections, de novo

review is not required. See Wells v. Shriners Hosp.• 109 F.3d 198,200 (4th Cir. 1997). In "order

to preserve for appeal an issue in a magistrate judge's report, a party must object to the finding or

recommendation on that issue with sufficient specificity so as reasonably to alert the district court

ofthe true groundfortheobjection." Martin v. Duffy, 858 F.3d239, 245 (4th.Cir. 2017) (quotation

omitted); United States v. Midgette, 478 F.3d 616,622 (4th Cir. 2007).

       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face of the record. See Diamond, 416 F.3d at 315. Thus, the court adopts the

conclusion in the M&R that defendant's motion to dismiss the complaint should be dismissed as

moot

       In sum, the court ADOPTS the conclusions in the M&R [D.E. 25], and DISMISSES as

moot defendant's motion to dismiss the complaint [D.E. 10].

       SO ORDERED. This...!!_ day of October 2020.



                                                          JSC.DEVERID
                                                          United States District Judge




                                                 2
           Case 7:20-cv-00020-D Document 26 Filed 10/21/20 Page 2 of 2
